Citation Nr: 0527272	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  02-13 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has eligibility for VA death pension 
benefits.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The appellant's spouse had recognized service in the Army 
Transportation Corps from April 1946 to December 1946.  He 
also had service as a Philippine Scout from April 1926 to 
April 1929.  He died in June 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 RO decision which 
determined that the appellant was not eligible for VA death 
pension benefits.  The appellant provided testimony at a 
personal hearing at the RO in May 2002.  In August 2003, the 
appellant testified at a Board videoconference hearing.  In 
September 2004, the Board remanded this appeal to schedule 
the appellant for a Travel Board hearing.  In June 2005, the 
veteran testified at a Travel Board hearing at the RO.  

The Board notes that at the June 2005 Board hearing, the 
appellant raised the issue of entitlement to aid and 
attendance.  Such issue is not before the Board at this time 
and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.  

2.  The appellant's spouse served as a Philippine Scout from 
April 1926 to April 1929 and in the Army Transportation Corps 
from April 1946 to December 1946.  

3.  The appellant's spouse lacked the requisite service to be 
recognized as active military service for VA purposes.  


CONCLUSION OF LAW

The appellant is not eligible for VA death pension benefits.  
38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.7, 3.40 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For VA purposes, a "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death and:  (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50(b).  

For VA purposes, "marriage" means a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j).

Death pension may be paid to a "surviving spouse" who was 
married to the veteran: (1) one year or more prior to the 
veteran's death; or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage; or (3) prior to January 1, 1957, if the veteran 
served (as in the present case) during World War II.  38 
U.S.C.A. § 1541(f); 38 C.F.R. § 3.54(a).  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service. 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In 
addition, laws and regulations provide that certain 
individuals and groups are considered to have performed 
active military, naval, or air service for purposes of VA 
benefits. 38 C.F.R. § 3.7.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred in or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  

Under 38 C.F.R. § 3.7, active military service for 
individuals in the American Merchant Marine includes only 
oceangoing service during periods of armed conflict from 
December 7, 1941, to August 15, 1945.  38 C.F.R. § 
3.7(x)(14), (15). Specifically, United States Merchant Seamen 
who served on blockade ships in support of Operation Mulberry 
during World War II and American Merchant Marines who were in 
Oceangoing Service during the period of armed conflict from 
December 7, 1941, through August 15, 1945, are considered to 
have had active service.  

Under Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 
(Nov. 23, 1977) (hereinafter Public Law 95-202), the service 
of certain groups who rendered service to the Armed Forces of 
the United States shall be considered "active duty for the 
purposes of all laws administered by the Secretary of 
Veterans Affairs" if the Secretary of Defense designates the 
group for such consideration based upon the factors listed in 
the statute.  Pursuant to Public Law 95-202, the Secretary of 
Defense promulgated regulations establishing detailed 
criteria by which to determine whether a group qualifies for 
consideration as active duty under that Public Law, and 
delegating to the Secretary of the Air Force the power to 
determine whether specific groups so qualify.  Pursuant to 
those regulations, the Secretary of the Air Force determined 
that the service of American Merchant Marines in Oceangoing 
Service, as well as Civil Service crew members aboard U.S. 
Army Transport Service and Naval Transportation Service 
vessels, during the period from December 7, 1941, to August 
15, 1945, will be considered active duty.  See 53 Fed. Reg. 
2775 (1988); see also 38 C.F.R. § 3.7(x)(15) (2003) 
(certifying as "active military service" the service of 
American Merchant Marines in Oceangoing Service during the 
period from December 7, 1941, to August 15, 1945); Pacheco v. 
West, 12 Vet. App. 36, 37 (1998).  

The available service personnel records indicate that the 
veteran had recognized service in the Army Transportation 
Corps from April 1946 to December 1946.  He also had service 
as a Philippine Scout in the regular Army from April 1926 to 
April 1929.  

An August 2001 report from the Republic of the Philippines 
Office of the Civil Registrar, Sta. Barbara, Pangasinan, 
indicated that the appellant married the veteran in January 
1949.  

The veteran died in June 1994.  The death certificate noted 
that the immediate cause of death was cardiac arrest with an 
antecedent cause of congestive heart failure and an 
underlying cause of arteriosclerotic hypertension.  

The appellant maintains that she is entitled to VA death 
pension benefits based on her late husband's alleged 
qualifying service as a Philippine Scout and in the Army 
Transportation Corps.  

The Board observes that the service of the appellant's spouse 
does not legally qualify the appellant for entitlement to VA 
death pension benefits.  The VA is bound by the service 
department's certification as to the veteran's military 
service.  See Duro v. Derwinski, 2 Vet.App. 530 (1992).  As 
noted above, the available service personnel records indicate 
that the veteran's service as a Philippine Scout in the 
regular Army was from April 1926 to April 1929.  Service as a 
Philippine Scout is only recognized service for the period 
from October 6, 1945, to June 30, 1947.  The appellant's 
spouse's service was clearly not during that period.  See 38 
C.F.R. § 3.40(b)(c), and (d).  Additionally, even service 
during the recognized period, noted above, is not deemed to 
be active military service for pension benefits.  

Further, although the appellant's spouse served in the Army 
Transportation Corps from April 1946 to December 1946, he did 
not serve during the period of armed conflict from December 
7, 1941, to August 15, 1945, in order to qualify for VA 
disability benefits.  See 38 C.F.R. § 3.7; Public Law No. 95-
202.  Therefore, the law precludes basic eligibility for 
death pension benefits based on the appellant's spouse's 
service.  

The appellant has also pointed to Public Law No. 105-368 
(Nov. 11, 1998), which amended Title 46 of the United States 
Code by adding Chapter 112.  46 U.S.C. §§ 11201-11203 (Supp. 
V 1994), in support of her contention that her spouse's 
service should be recognized as qualifying her for 
eligibility for VA death pension benefits.  This law provides 
that certain qualified service of Merchant Marines between 
August 16, 1945, and December 31, 1946, would be deemed 
active duty service for purposes of eligibility for benefits 
under Chapter 23 and 24 of Title 38 of the United States 
Code.  Chapters 23 and 24 pertain to burial benefits and 
eligibility for burial in national cemeteries, respectively.  
However, Public Law 105-368 did not provide eligibility for 
VA compensation or pension benefits, and is thus not 
applicable in the instant case.  

Based on these findings, the Board concludes that the 
appellant is not eligible for VA death pension benefits.  The 
law, not the evidence, governs the outcome of this case, and 
as a matter of law, the claim must be denied.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  



Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

With regard to the provisions of the VCAA and the present 
claim, the Board notes that this appeal's result is based on 
the law, not the facts.  Therefore, the VCAA is not 
applicable since no dispute exists of a factual nature.  See 
Mason v. Principi, 16 Vet. App. 129 (2002).  

In any event, the Board finds it has met the duty to assist 
and notify such that consideration was appropriate of the 
issue on appeal.  In this regard, the U.S. Court of Appeals 
for Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) indicates, generally, that four elements are 
required for proper VCAA notice:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the law and regulations.  
Significantly, no additional available pertinent evidence has 
been identified by the appellant as relevant to the issue on 
appeal.  Verification of the appellant's spouse's periods of 
service in this matter is not in dispute.  The appellant is 
not specifically alleging that the veteran had additional 
service than such indicated in the available service 
personnel records.  Thus, the Board may proceed with this 
matter.  

Under these circumstances, no further action is necessary to 
assist the appellant with her claim.  Moreover, in a May 2002 
RO hearing, a June 2002 statement of the case, an August 2003 
Board hearing, and a June 2005 Board hearing, the appellant 
was effectively furnished notice of the types of evidence 
necessary to substantiate her claim as well as the types of 
evidence VA would assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The appellant was notified of the applicable laws and 
regulations that set forth the criteria for whether her 
deceased spouse's service is qualifying service for the 
purpose of determining eligibility for VA death pension 
benefits.  The discussions in the RO hearing, the statement 
of the case, and the Board hearings, informed the appellant 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board finds that the 
notice requirements of the law have been substantially met.  
Any deficiencies constitute no more than harmless error.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).


ORDER

The appellant is not eligible for VA death pension benefits, 
and the claim is denied.  


	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


